OPINION
By ROSS, J.
An examination of the will shows that no trust is involved, nor is the executrix to perform any duties which would not be performed by an executrix.
This court, therefore has no jurisdiction to consider the case on appeal, under the powers conferred in Article IV, §6 of the Ohio Constitution. Crowley, Admr. v Crowley et, 124 Oh St, 454. McDiarmid, Trustee v McGrew et, 43 Oh Ap 449, (Ohio Bar Report, January 16, 1933), (12 Abs 190). The appeal is dismissed.
HAMILTON, PJ, concurs.